DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/12/2022 has been entered. The amendments to ¶ [0046, 0051, and 0054] of the specification are not considered new matter under 35 U.S.C 132 (a) because the specification was amended with subject matter supported in the original disclosure. Claims 2-17 remain pending in the application. Claim 1 has been cancelled. Applicant’s amendments to the claims have overcome each and every objection set for in the Non-Final Office Action mailed on 10/25/2021. However, upon examination of the amendments, it appears that claim 7 has a typographical error in which the word “position” was inadvertently removed from the claim. In order to facilitate patent prosecution, Examiner is amending the claim to re-insert the word “position” in order to avoid further rejections under 35 U.S.C 112. Please contact Examiner as soon as possible if this is unacceptable to applicant. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  This listing of claim 7 will replace prior versions of claim 7 in the application: 
7.  (Currently Amended) The method according to claim 6, further comprising placing the pre-cured stringers each at a respective position in the modular mold.

Allowable Subject Matter
Claims 2-17 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record failed to disclose alone or in combination a method to mold a rear section of an aircraft comprising: arranging pre-cured frames at intervals along a longitudinal axis of the rear section, wherein each of the pre-cured frames includes an annular section which forms a portion a tail cone of the rear section and a beam which forms a portion of a vertical tail plane of the rear section; mounting pre-cured stringers in notches in a perimeter of the annular section of the pre- cured frames, wherein the pre-cured stringers each span a plurality of the pre-cured frames; covering with a skin the perimeter of the annular section and opposite sides of the beam of the pre-cured frames, and the pre-cured stringers in the notches of the annular section, wherein the skin forms a continuous skin covering the tail cone and at least a portion of the vertical tail plane; enclosing an assembly of the pre-cured frames and the pre-cured stringers in a modular mold; and curing the assembly in the modular mold to form the rear section. The prior art of record also failed to disclose an aircraft rear section comprising frames oriented in planes perpendicular to a longitudinal axis of the aircraft rear section and spaced from each other along the longitudinal axis, wherein each of the frames include an annular section forming a portion of a tail cone and a beam forming a portion of a vertical tail plane; stringers spanning a plurality of the frames and arranged in notches in a perimeter of the annular section of each of the frames, and an external continuous skin covering the perimeters of the annular section of the frames, opposite sides of the beams of the frames, and the stringers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644